DETAILED ACTION

1.	This Office Action is responsive to claims filed for No. 16/320,210 on March 30, 2021.  Please note Claims 1-20 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
3.	Claims 1 and 7 objected to because of the following informalities: In the newly added limitation, it seems to recite “wherein the first spatial light modular includes a transmissive liquid crystal panel”.

Respectfully, this seems to be an error as it does not have antecedent basis and should rather be referred to as the “first spatial light modulator” instead.

Appropriate correction is required, thank you.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 7 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorny et al. ( US 2018/0164665 A1 ) in view of Nakagoshi ( US 2018/0131913 A1 ).

	Gorny teaches in Claim 7:
	A projection display unit ( Figure 6B, [0002], [0082] discloses an HDR projector system ), comprising: 
a first spatial light modulator that first light enters ( Figure 6B, [0083] discloses a pre-mod/first modulator 646 (read as a first spatial light modulator) for which highlight illumination 628/highlight image 642 enters (read as a first light) ); and 
an integrator optical system that second light ( [0083] discloses pre-mod light 626 (read as a second light) ) and light passing through the first spatial light modulator enter ( Figure 6B, [0080] discloses illumination optics 656 has integrating rods, etc to uniformly illuminate the modulator (read as an integrator optical system ) may receive light from the first modulator/pre-modulation (relating to the interpreted first light) as well as pre-mod light. The two are combined to a pre-mod image. To clarify, as shown in Figure 6B, 656 receives first light from 628 and second light from 626 ), wherein the integrator optical system includes a rod integrator ( [0080] discloses the illumination optics may have integrating rods ), and wherein the first light is High Dynamic Range (HDR) light and the second light is Standard Dynamic Range (SDR) light ( [0062] discloses the benefits of highlighting in accordance with the first modulation aspects, which allows to enhance the pre-modulator in addition to the non-imaged pre-modulator illumination. Please note the increase in system contrast by combining pre-mod light 626 with highlight 628. Given the focus on HDR aspects, this highlight light (read as HDR light) enhances/combines with the pre-mod light (read pre-mod light as SDR light). The key aspects here is that the highlight light is meant to enhance the pre-mod (non-highlight light) )
wherein the first spatial light modular includes a transmissive liquid crystal panel ( [0063] discloses the pre-mod/first modulator may be an LCD. [0050] disclose the first modulator transmits the light down to a second modulator (primary modulation 660), so it clear that this is a transmissive-type LCD. However, please note the combination below for more details ); but

Gorny at least seems to suggest of a transmissive type liquid crystal display, as noted in [0050]. 

To emphasize, as a supporting reference, in the same field of endeavor, display modulators, Nakagoshi teaches of a similar projection unit which can modulate light, akin to Gorny’s modulators. Nakagoshi teaches in [0074] of using a transmisive liquid crystal panel to modulate 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement a transmissive LCD, as taught by Nakagoshi, with the motivation that by effecting transmitting light, leaked light can be suppressed and contrast can be enhanced, ( Nakagoshi, [0074] ). Furthermore, examiner submits that Gorny teaches of an LCD with transmitting properties and one of ordinary skill in the art would realize the transmissive nature.

	Gorny teaches in Claim 15:
	The projection display unit according to claim 7, further comprising a projection optical system that light passing through the integrator optical system enters. ( Figure 6B, [0084] discloses projection optics in which light output from the primary modulation 660 passes into )

	Gorny teaches in Claim 16:
	The projection display unit according to claim 15, further comprising a second spatial light modulator at an optical path between the integrator optical system and the projection optical system. ( [0084] discloses primary/second modulator 660, which is located between the integrating rod of the illumination optics 656 and the projection optics 664 )

	Gorny teaches in Claim 17:
( Figure 6B, [0084] discloses projection optics in which light output from the primary modulation 660 passes into )

	Gorny teaches in Claim 18:
	The projection display unit according to claim 7, wherein the first spatial light modulator performs intensity modulation for the first light. ( [0063] disclose the first modulator may be an intensity modulator, among several choices. Respectfully, one of the goals is to increase the contrast by highlighting the image. [0097], etc, discloses details of increasing relative brightness and the determination process )

	Gorny teaches in Claim 19:
	The projection display unit according to claim 7, wherein the first spatial light modulator performs phase modulation for the first light. ( [0056] discloses shifting the phase using the spatial light modulator. [0057] applies the steering of light using the highlight modulator and pre-modulation 646 and one of ordinary skill in the art realizes steering entails phase modulation )

	Gorny teaches in Claim 20:
	The projection display unit according to claim 7, wherein the first light and the second light are generated by distributing light from a single light source. ( Figure 6A, [0077] discloses the splitting from an initial single/combination of light into a plurality of light sources/paths )

6.	Claims 1-6, 8, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Gorny et al. ( US 2018/0164665 A1 ) in view of Miura ( US 2012/0133901 A1 ) and Nakagoshi ( US 2018/0131913 A1 ).
	
	Gorny teaches in Claim 1:
	A projection display unit ( Figure 6B, [0002], [0082] discloses an HDR projector system ) comprising: 
a first spatial light modulator that first light enters ( Figure 6B, [0083] discloses a pre-mod/first modulator 646 (read as a first spatial light modulator) for which highlight illumination 628/highlight image 642 enters (read as a first light) ); and 
an integrator optical system that second light ( [0083] discloses pre-mod light 626 (read as a second light) ) and light passing through the first spatial light modulator enter ( Figure 6B, [0080] discloses illumination optics 656 has integrating rods, etc to uniformly illuminate the modulator (read as an integrator optical system ) may receive light from the first modulator/pre-modulation (relating to the interpreted first light) as well as pre-mod light. The two are combined to a pre-mod image. To clarify, as shown in Figure 6B, 656 receives first light from 628 and second light from 626 ), 
wherein the first light is High Dynamic Range (HDR) light and the second light is Standard Dynamic Range (SDR) light ( [0062] discloses the benefits of highlighting in accordance with the first modulation aspects, which allows to enhance the pre-modulator in addition to the non-imaged pre-modulator illumination. Please note the increase in system contrast by combining pre-mod light 626 with highlight 628. Given the focus on HDR aspects, this highlight light (read as HDR light) enhances/combines with the pre-mod light (read pre-mod light as SDR light). The key aspects here is that the highlight light is meant to enhance the pre-mod (non-highlight light) );
wherein the first spatial light modular includes a transmissive liquid crystal panel ( [0063] discloses the pre-mod/first modulator may be an LCD. [0050] disclose the first modulator transmits the light down to a second modulator (primary modulation 660), so it clear that this is a transmissive-type LCD. However, please note the combination below for more details ); but

Gorny does not explicitly teach “wherein the integrator optical system includes a first fly-eye lens, and wherein each of the first light and the second light enters at least one of a same element of a plurality of elements of the first fly-eye lens”.

However, fly-eye lens are well known in the art. To emphasize, in the same field of endeavor, projection systems, Miura teaches to have an illumination unit, ( Miura, Figure 2A, [0051] ). In particular, [0056] teaches of an optical path unifying device 30 and integrator 40 (read as an, or part of an integrator optical system, as Gorny teaches of a similar functionality for primary modulation which combines light from multiple sources). Please note light sources 10B and 10C, at the very least two light sources which output light to the unifying device 30. Using the mirrors, [0079] teaches to unify each individual light flux emitted from the light sources into a single light flux, as shown in Figure 2A. As shown and noted, this unified light enters the first 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the fly-eye lens and the unified light leading into it, as taught by Miura, with the motivation that by focusing the light specifically through one element/cell, improved light use efficiency can be achieved, ( Miura, [0011] ). Furthermore, [0081] discloses why it is important to have the uniformity of light (combining into a single flux) leading into the fly-eye lens 40A, i.e. uniform illuminance distribution which again, assists in efficient light use. 

Gorny at least seems to suggest of a transmissive type liquid crystal display, as noted in [0050]. 

To emphasize, as a supporting reference, in the same field of endeavor, display modulators, Nakagoshi teaches of a similar projection unit which can modulate light, akin to Gorny’s modulators. Nakagoshi teaches in [0074] of using a transmisive liquid crystal panel to modulate light. Respectfully, LCDs which are transmissive are well known in the art and are necessary to further modulate/push the light to follow up aspects in Gorny.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement a transmissive LCD, as taught by Nakagoshi, with the motivation that by effecting transmitting light, leaked light can be suppressed and contrast can be 

	Gorny teaches in Claim 2:
	The projection display unit according to claim 1, further comprising a projection optical system that light passing through the integrator optical system enters. ( Figure 6B, [0084] discloses projection optics in which light output from the primary modulation 660 passes into )

	Gorny teaches in Claim 3:
	The projection display unit according to claim 2, further comprising a second spatial light modulator at an optical path between the integrator optical system and the projection optical system. ( [0084] discloses primary/second modulator 660, which is located between the integrating rod of the illumination optics 656 and the projection optics 664 )

	Gorny teaches in Claim 4:
	The projection display unit according to claim 1, wherein the integrator optical system further includes a second fly-eye lens. ( Miura, Figure 2A, [0080] discloses a second fly-eye lens 40B. When used in conjunction with 40A, efficient use/passage of light is obtained. Respectfully, it is well known to often use fly-eye lens in pairs )

	Gorny and Miura teach in Claim 5:
( Miura, Figure 2A, [0079] discloses multiple light sources combine light into a unified light flux to pass through/into the lens 40A. As combined with Gorny, who teaches of a phase modulator after the light source and before the primary modulation 660, the same concept applies )

	Gorny and Miura teach in Claim 6:
	The projection display unit according to claim 1, wherein first light transmitted by the first spatial light modulator enters a plurality of elements of the first fly- eye lens. ( Miura, Figure 2A [0079], [0080] disclose that for each light source, such as 10B or 10C, etc, light that originates from each of these sources enters into a plurality of elements/cells of the fly-eye lens 40A, depending on the angle it reflects off the mirror )

	Gorny teaches in Claim 8:
	The projection display unit according to claim 1, further comprising: a signal distribution circuit that distributes information on a high-luminance region from an image signal; and an HDR signal circuit that generates a signal to drive the first spatial light modulator on a basis of the information on the high-luminance region. ( [0067] disclose the purpose of the primary modulation 660, namely to ensure a quality image with high contrast and desired spatial and intensity resolution. This is done in conjunction with the first/pre-modulation 646, i.e. to highlight certain aspects/regions of the image )

	Gorny teaches in Claim 9:
( Figure 6B, [0080], discloses details of the highlight light 628 and pre-mod light 626. Please refer to Figure 6A for details on the splitting process which generates these light sources )

	Gorny teaches in Claim 12:
	The projection display unit according to claim 1, wherein the first spatial light modulator performs intensity modulation for the first light. ( [0063] disclose the first modulator may be an intensity modulator, among several choices. Respectfully, one of the goals is to increase the contrast by highlighting the image. [0097], etc, discloses details of increasing relative brightness and the determination process )

	Gorny teaches in Claim 13:
	The projection display unit according to claim 1, wherein the first spatial light modulator performs phase modulation for the first light. ( [0056] discloses shifting the phase using the spatial light modulator. [0057] applies the steering of light using the highlight modulator and pre-modulation 646 and one of ordinary skill in the art realizes steering entails phase modulation )

	Gorny teaches in Claim 14:
	The projection display unit according to claim 1, wherein the first light and the second light are generated by distributing light from a single light source. ( Figure 6A, [0077] discloses the splitting from an initial single/combination of light into a plurality of light sources/paths )

7.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gorny et al. ( US 2018/0164665 A1 ) in view of Miura ( US 2012/0133901 A1 ) and Nakagoshi ( US 2018/0131913 A1 ), as applied to Claim 9, further in view of Damberg et al. ( US 2017/0099466 A1 ).

	As per Claim 10:
	Gorny does not explicitly teach “wherein the first light source includes a red first light source, a green first light source, and a blue first light source; and the first spatial light modulator includes a red first spatial light modulator that light from the red first light source enters, a green first spatial light modulator that light from the green first light source enters, and a blue first spatial light modulator that light from the blue first light source enters.”

However, in the same field of endeavor, projection systems, Damberg teaches in Figure 13, [0120] of using various colors and wavelengths. This is used in conjunction with the phase modulator 12. Other figures, such as Figure 1, etc, show the lasers for red, green and blue feeding into the phase modulator, as disclosed in [0047], [0049], etc. The same concepts disclosed here are also true for Figure 13 for the light source 11R1. Given Gorny also teaches of light sources to enhance the image, the light sources of Damberg are akin.

.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gorny et al. ( US 2018/0164665 A1 ) in view of Miura ( US 2012/0133901 A1 ), Nakagoshi ( US 2018/0131913 A1 ) and Damberg et al. ( US 2017/0099466 A1 ), as applied to Claim 10, further in view of Patton ( US 2015/0338042 A1 ).

	As per Claim 11:
	Gorny, etc, do not explicitly teach “wherein the second light source comprises a white light source.”

However, in the same field of endeavor, projection systems, Patton teaches of a multiple light source system, similar to Damberg, ( Patton, [0030] ). In particular, the second light source 122 can emit white light, to work in conjunction with the other light sources, which emit in different wavelengths, again, similar to Damberg.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the light source emitting white light, as taught by Patton, with the motivation that the light sources work in conjunction to emit a full spectrum of RGB, providing for a full color projection system, ( Patton, [0029] ). 

Response to Arguments
9.	Applicant’s arguments considered, but are respectfully moot in grounds of new rejection(s).
	Please note the updated rejection in light of the claim amendments. The interpretation of the first spatial light modulator has changed in light of Applicant’s claim amendments. Furthermore, a supporting reference Nakagoshi has been cited as well to support the well known nature of the LCD-type modulators that Gorny teaches. As a result of the changes, Applicant’s arguments are moot at this time.

Conclusions
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621